Citation Nr: 1815480	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and cold injuries.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his July 2013 VA Form 9, the Veteran requested a hearing before the Board.  A videoconference hearing was originally scheduled in September 2017; however, the Veteran requested that it be rescheduled.  Thereafter, he was notified that he had been rescheduled for a hearing in December 2017; however, he failed to report for the proceeding.  The Veteran has not requested that the hearing be rescheduled or provided good cause.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for tinnitus, skin cancer on the right cheek, and bilateral foot fungus.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the June 2013 Statement of the Case.  Instead, he limited his appeal to the issue of entitlement to service connection for a heart condition.  See July 2013 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a heart disorder.  His post-service medical records document a current disability, and he has asserted that the disorder is secondary to his service-connected PTSD and cold injuries.  The Veteran and his representative have also cited to medical literature in support of that theory of entitlement.  See July 2011 submission; February 2018 brief.  However, there is no medical opinion addressing the facts of this case and whether the Veteran's heart disorder may have been caused or aggravated by his service-connected disabilities.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any heart disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, medical literature, and assertions.  
 
The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a heart disorder that is causally or etiologically related to his military service. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a current heart disorder that was caused by or aggravated by his service-connected disabilities (PTSD and cold injuries to the left hand, right hand, left foot, right foot, nose, right ear, and left ear).

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD and cold injuries did not cause his current heart disorder, the examiner should still address whether his PTSD and injuries could have worsened his heart disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




